ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                                People v. Hollins, 2012 IL 112754




Caption in Supreme         THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:                     MARSHALL C. HOLLINS, Appellant.



Docket No.                 112754
Filed                      June 21, 2012


Held                       The fact that the legal age for consent to be photographed engaging in
(Note: This syllabus       sexual acts is 18, while the legal age for consent to engage in them is 17,
constitutes no part of     does not deny due process or equal protection—child pornography
the opinion of the court   convictions upheld and as-applied challenge to statutory constitutionality
but has been prepared      rejected.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Stephenson County, the Hon.
                           Michael P. Bald, Judge, presiding.



Judgment                   Affirmed.
Counsel on               Michael J. Pelletier, State Appellate Defender, Thomas A. Lilien, Deputy
Appeal                   Defender, and Kathleen J. Hamill, Assistant Appellate Defender, of the
                         Office of the State Appellate Defender, of Elgin, for appellant.

                         Lisa Madigan, Attorney General, of Springfield, and John H. Vogt,
                         State’s Attorney, of Freeport (Michael A. Scodro, Solicitor General, and
                         Michael M. Glick and Joshua M. Schneider, Assistant Attorneys General,
                         of Chicago, of counsel), for the People.


Justices                 JUSTICE GARMAN delivered the judgment of the court, with opinion.
                         Chief Justice Kilbride and Justices Thomas, Karmeier, and Theis
                         concurred in the judgment and opinion.
                         Justice Burke dissented, with opinion, joined by Justice Freeman.




                                           OPINION

¶1        Defendant, Marshall C. Hollins, was convicted following a stipulated bench trial of three
      counts of child pornography pursuant to section 11-20.1(a)(1)(i), (a)(1)(ii) and (a)(4) of the
      Criminal Code of 1961 (720 ILCS 5/11-20.1(a)(1)(i), (a)(1)(ii), (a)(4) (West 2008)), and was
      sentenced to eight years in the Illinois Department of Corrections. Defendant appealed,
      challenging the constitutionality of the child pornography statute as applied to him. The
      appellate court affirmed. No. 2-10-0051 (unpublished order under Supreme Court Rule 23).
      For the following reasons, we affirm.

¶2                                     BACKGROUND
¶3        On March 19, 2009, defendant was charged by information in the circuit court of
      Stephenson County with three counts of child pornography: (1) between January 1, 2008, and
      December 1, 2008, defendant knowingly photographed A.V., a child whom defendant knew
      to be under the age of 18 years, while actually engaged in an act of sexual penetration with
      defendant, in violation of section 11-20.1(a)(1)(i); (2) between January 1, 2008, and
      December 1, 2008, defendant knowingly photographed A.V., a child whom defendant knew
      to be under the age of 18 years, while actually engaged in an act of sexual penetration
      involving the sex organs of the child, in violation of section 11-20.1(a)(1)(ii); and (3)
      between January 1, 2008, and December 1, 2008, defendant knowingly used A.V., a child
      whom defendant knew to be under the age of 18 years, to appear in a photograph in which
      A.V. would be depicted as actually engaging in an act of sexual penetration with defendant,
      in violation of section 11-20.1(a)(4).


                                               -2-
¶4       A motion to suppress statements made by defendant was denied by the circuit court
     following a hearing on June 16, 2009. In addition, defendant filed a motion to find portions
     of the child pornography statute unconstitutional. A “second amended motion to declare
     portions of statute unconstitutional” was filed on July 16, 2009. In the motion defendant
     admitted that, at the time of the offenses, he was 32 years old and A.V. was 17. Defendant
     argued that the penalty for this particular offense was too severe and that it is harsher than
     the penalty for a similar offense that contains identical elements. He also argued that because
     portions of the statute criminalize and punish legal activity, those portions are in violation
     of the proportionate penalties clause and therefore unconstitutional. A hearing was held on
     the motion on July 21, 2009, at which the trial court denied the motion.
¶5       On August 24, 2009, defendant waived his right to a jury trial and elected to proceed with
     a bench trial. On September 22, 2009, a stipulated bench trial was held. The first stipulation
     was from Detective Sergeant Jim Drehoble of the Freeport police department, who would
     testify that he investigated a complaint made by A.V.’s mother involving A.V. and
     defendant. She reported to police that her daughter had been having sex with defendant, a 32-
     year-old registered sex offender. She showed Drehoble four or five pictures depicting sexual
     penetration that had been sent to A.V.’s e-mail from an e-mail address she knew belonged
     to defendant. The mother was able to identify A.V. in the pictures because A.V.’s pubic area
     was shaved. When the interview was completed, Drehoble had the mother e-mail a copy of
     the photos to his department e-mail.
¶6       On January 20, 2009, Drehoble and another detective went to defendant’s home and later
     interviewed him at the Freeport police department. Defendant advised his date of birth was
     September 13, 1976, and acknowledged he knew A.V. was 17 years old when they had sex.
     He also knew her birth date. The interview was recorded and attached to the stipulation as
     part of the record. Also entered as exhibits attached to the stipulation were pictures of
     defendant and A.V. having sex. Defendant admitted to taking the pictures of himself having
     sex with A.V. with his cell phone. He acknowledged that he knew A.V. was under age 18
     when he had sex with her and took the pictures. Defendant acknowledged that they were in
     Freeport, Stephenson County, Illinois, when he took pictures of himself and A.V. having sex.
¶7       The second stipulation stated that A.V. would testify her birth date is February 8, 1991.
     She lived with her mother in Freeport. She turned 17 on February 8, 2008, and 18 on
     February 8, 2009. She met defendant at her home in January 2008 when she was 16. At that
     time they only talked with each other. She later saw defendant again at Highland College,
     where they were in some of the same classes together. She and defendant became
     reacquainted and became friends. She was 17 years old when she went to Highland and had
     a consensual sexual relationship with defendant. She would testify that during one of the
     times she had sex with defendant he took a photo or photos of them during the act of sexual
     intercourse. She, along with her mother, reported this relationship to Drehoble on December
     1, 2008. On that date, A.V. was still 17 years old. There was no further sexual relationship
     between herself and defendant after December 1, 2008. She would identify defendant in court
     as the person with whom she had a sexual relationship and who had taken the picture or
     pictures of her during an act of sexual intercourse as defendant had placed his penis inside
     her vagina.

                                              -3-
¶8         The third stipulation was that A.V.’s mother would testify that she gave birth to A.V. on
       February 8, 1991, and her daughter went to Highland College in Freeport. The mother had
       known defendant, as he was at one time a foster child in her mother’s (A.V.’s grandmother’s)
       household. She brought the pictures to Drehoble after retrieving them from her daughter’s
       e-mail. She noticed the pictures had been sent from an e-mail address she recognized as
       defendant’s. She knew the pictures were of A.V.’s vaginal area because her daughter’s pubic
       area was shaved. After she discussed the matter with Drehoble, the police determined there
       was no crime for sexual assault or abuse offenses due to the age of her daughter. On January
       20, 2009, she again made a complaint to Drehoble in relation to the pictures taken and e-
       mailed copies of the photos to Drehoble upon his request.
¶9         The trial court found defendant guilty of three counts of child pornography and sentenced
       him to concurrent terms of eight years’ imprisonment for each count. Defendant appealed,
       arguing that the child pornography statute is unconstitutional as applied to him and that his
       convictions violated the one-act, one-crime doctrine. The appellate court rejected both of
       defendant’s arguments and affirmed his convictions.

¶ 10                                           ANALYSIS
¶ 11       On appeal to this court defendant raises two main arguments: (1) the child pornography
       statute, as applied in this case, denies defendant due process of law under the United States
       and Illinois constitutions; and (2) the child pornography statute as applied violates the equal
       protection clauses of the United States and Illinois constitutions. Because we find that there
       is a rational basis for the child pornography statute under both due process and equal
       protection analyses, we affirm the judgments of the appellate and circuit courts.
¶ 12       At the time defendant was charged and convicted of his offense, the child pornography
       statute defined “child” as follows:
                “ ‘Child’ includes a film, videotape, photograph, or other similar visual medium or
                reproduction or depiction by computer that is, or appears to be, that of a person,
                either in part, or in total, under the age of 18, regardless of the method by which the
                film, videotape, photograph, or other similar visual medium or reproduction or
                depiction by computer is created, adopted, or modified to appear as such. ‘Child’ also
                includes a film, videotape, photograph, or other similar visual medium or
                reproduction or depiction by computer that is advertised, promoted, presented,
                described, or distributed in such a manner that conveys the impression that the film,
                videotape, photograph, or other similar visual medium or reproduction or depiction
                by computer is of a person under the age of 18.” 720 ILCS 5/1y1-20.1(f)(7) (West
                2008).1


                      1
                        The text of the statute was changed effective July 1, 2011, as follows: “For the
              purposes of this Section, ‘child pornography’ includes a film, videotape, photograph, or
              other similar visual medium or reproduction or depiction by computer that is, or appears to
              be, that of a person, either in part, or in total, under the age of 18 and at least 13 years of age
              or a severely or profoundly mentally retarded person, regardless of the method by which the

                                                    -4-
¶ 13        Defendant argues the statute is unconstitutional under the due process and equal
       protection clauses of both the United States and Illinois constitutions. U.S. Const., amend.
       XIV; Ill. Const. 1970, art. I, § 2. Statutes are presumed constitutional. People v. Donoho, 204
Ill. 2d 159, 177 (2003). The party challenging the constitutionality of a statute carries the
       burden of proving that the statute is unconstitutional. Donoho, 204 Ill. 2d at 177. We have
       a duty to construe the statute in a manner that upholds the statute’s validity and
       constitutionality, if it can be reasonably done. People v. Graves, 207 Ill. 2d 478, 482 (2003).
       The constitutionality of a statute is a question of law that we review de novo. Graves, 207
Ill. 2d at 482.

¶ 14                                       A. Due Process
¶ 15       Defendant contends that this statute, as applied, violates the due process clause of both
       the United States and Illinois constitutions. Defendant concedes that, as this case does not
       implicate a fundamental right, the test for determining whether the statute complies with
       substantive due process is the rational basis test. People v. Dabbs, 239 Ill. 2d 277, 292
       (2010). A statute will be upheld under the rational basis test so long as it bears a rational
       relationship to a legitimate legislative purpose and is neither arbitrary nor unreasonable.
       Dabbs, 239 Ill. 2d at 292.
¶ 16       In support of his due process argument, defendant raises three main contentions: (1)
       application of the statute to defendant does not bear a reasonable relationship to the public
       interest to be protected because it denies consenting adults the right to engage in private
       sexual activities of their choice; (2) the statute violates the Illinois Constitution’s privacy
       clause, which provides greater privacy protections than does the United States Constitution;
       and (3) when viewed in the context of the Illinois sex offense statutes, the statute failed to
       give defendant fair notice his conduct was criminal. Defendant also points to the legislative
       history concerning the raising of the age of consent for pornography from 16 to 18 years old
       in 1985, arguing the reasons behind it were to aid in the prosecution of child pornography
       cases.
¶ 17       Defendant first argues that the application of the child pornography statute to persons old
       enough to legally consent to the private sexual activity they have chosen to photograph does
       nothing to accomplish the legislative purpose of protecting children from sexual exploitation
       and abuse. Defendant claims that here, no child was being exploited or abused. Rather, the
       “child” in question was a 17-year-old who, under Illinois law, could legally consent to sex and



              film, videotape, photograph, or other similar visual medium or reproduction or depiction by
              computer is created, adopted, or modified to appear as such. ‘Child pornography’ also
              includes a film, videotape, photograph, or other similar visual medium or reproduction or
              depiction by computer that is advertised, promoted, presented, described, or distributed in
              such a manner that conveys the impression that the film, videotape, photograph, or other
              similar visual medium or reproduction or depiction by computer is of a person under the age
              of 18 and at least 13 years of age or a severely or profoundly mentally retarded person.” 720
              ILCS 5/11-20.1(f)(7) (West 2010).

                                                  -5-
       who was involved in a legal, consensual sexual relationship with her boyfriend. 720 ILCS
       5/12-16(d) (West 2008).
¶ 18        In applying the rational basis test, the court must first ascertain the statute’s public purpose
       in order to test whether its provisions reasonably implement that purpose. People v. Marin,
       342 Ill. App. 3d 716, 722-23 (2003). The purpose of the child pornography statute is to
       prevent the sexual abuse and exploitation of children. People v. Geever, 122 Ill. 2d 313, 326
       (1988). This court, citing the United States Supreme Court’s decision in New York v. Ferber,
       458 U.S. 747, 756-59 (1982), has noted that child pornography is intrinsically related to child
       sexual abuse and states have a compelling interest in safeguarding the physical and
       psychological health of children. People v. Alexander, 204 Ill. 2d 472, 477 (2003). “[C]hild
       pornography is an offense against the child and causes harm ‘to the physiological, emotional,
       and mental health’ of the child.” People v. Lamborn, 185 Ill. 2d 585, 588 (1999) (quoting
       Ferber, 458 U.S. at 758). “Child pornography is particularly harmful because the child’s
       actions are reduced to a recording which could haunt the child in future years, especially in
       light of the mass distribution system for child pornography.” Lamborn, 185 Ill. 2d at 589
       (citing Ferber, 458 U.S. at 759). The United States Supreme Court has also found that child
       pornography impacts a child’s reputational interest and emotional well-being. Ashcroft v. Free
       Speech Coalition, 535 U.S. 234, 249 (2002).
¶ 19        Thus, the State contends that the statute, as applied, is rationally related to the state’s
       legitimate interest in protecting the psychological welfare of children. Defendant counters that
       this interest is frustrated when the victim depicted in the photograph is a 17-year-old involved
       in a legal, consensual relationship. An identical argument was taken up by the Nebraska
       Supreme Court in State v. Senters, 699 N.W.2d 810 (Neb. 2005).
¶ 20        In Senters, the defendant was charged with making child pornography for videotaping
       himself having sex with his 17-year-old girlfriend. In Nebraska, while it was legal in most
       situations for someone over the age of 16 to consent to sex, it was still “unlawful for ‘a person
       to knowingly make, publish, direct, create, provide, or in any manner generate any visual
       depiction of sexually explicit conduct’ ” with a person under the age of 18 as one of its
       participants or portrayed observers. Senters, 699 N.W.2d at 813 (quoting Neb. Rev. Stat. § 28-
       1463.02(1) (Reissue 1995)). “Thus, while the 17-year-old student could legally consent to
       having sexual relations with Senters, videotaping the act was illegal.” Senters, 699 N.W.2d
       at 813-14.
¶ 21        On appeal to the Nebraska Supreme Court, the defendant challenged the statute both on
       its face and as applied to himself as violative of both the United States and Nebraska
       constitutions’ due process clauses. Senters, 699 N.W.2d at 814. The court rejected the
       defendant’s argument that the United States Supreme Court decision in Lawrence v. Texas,
       539 U.S. 558 (2003), gave him a fundamental right to sexual privacy, and applied the rational
       basis test. Senters, 699 N.W.2d at 817. The court found that “[t]he State undoubtedly has a
       legitimate reason to ban the creation of child pornography,” as it “is often associated with
       child abuse and exploitation, resulting in physical and psychological harm to the child.”
       Senters, 699 N.W.2d at 817. The court was not persuaded by the defendant’s argument that
       the law, at least as it applied to him, was not rationally related to the state’s legitimate interest
       because it also prohibited a person from videotaping lawful sexual conduct for private,

                                                   -6-
       noncommercial purposes. The court found that even if the intimate act is intended “to remain
       secret, a danger exists that the recording may find its way into the public sphere, haunting the
       child participant for the rest of his or her life. It is reasonable to conclude that persons 16 and
       17 years old, although old enough to consent to sexual relations, may not fully appreciate that
       today’s recording of a private, intimate moment may be the Internet’s biggest hit next week.”
       Senters, 699 N.W.2d at 817.
¶ 22       The court further rejected the defendant’s argument that, if the legislature were concerned
       about reputational harm, it should punish distribution rather than production of the videotape.
       The court held that “[i]f sexually explicit conduct is not recorded, it cannot be distributed,”
       and thus it was reasonable to find that “criminalizing the making of recordings depicting
       persons under 18 years of age engaged in sexually explicit conduct furthers the goal of
       protecting those persons from the reputational harm that would occur if the recordings were
       distributed.” Senters, 699 N.W.2d at 818.
¶ 23       A federal court addressing this issue reached a similar conclusion. In United States v.
       Bach, 400 F.3d 622 (8th Cir. 2005), cited by the Senters court, the defendant was charged
       with possessing visual depictions which had been produced by using a minor engaged in
       sexually explicit conduct, transmitting such visual depictions, and using a minor to produce
       visual depictions of the minor engaged in sexually explicit conduct. Bach, 400 F.3d at 628.
       The defendant, on appeal, argued that, even though a person under 18 constituted a minor for
       the purposes of the federal child pornography statutes, the images were protected by the
       liberty and privacy components of the due process clause of the fifth amendment because the
       photos portrayed noncriminal sexual conduct, as the minor was 16 and the age of consent
       under Minnesota (the state where the offenses took place) and federal law was 16. The Bach
       court rejected the defendant’s Lawrence-based argument, finding Lawrence not applicable to
       the defendant’s situation. The court noted that Congress changed the definition of a minor in
       the child pornography laws in 1984 to apply to anyone under 18 because it found that the
       previous ceiling of 16 had hampered enforcement of child pornography laws since, with the
       16-year-old ceiling, there was sometimes confusion about whether a subject was a minor since
       children enter puberty at different ages. Bach, 400 F.3d at 629. The court concluded that the
       congressional choice to regulate child pornography by defining “minor” as an individual under
       18 was rationally related to the government’s legitimate interest in enforcing child
       pornography laws. Bach, 400 F.3d at 629.
¶ 24       We find the reasoning employed by the Nebraska Supreme Court in Senters and the
       United States Court of Appeals for the Eighth Circuit in Bach persuasive. Under the rational
       basis analysis, a statute will be upheld so long as it bears a rational relationship to a legitimate
       legislative purpose, and it is neither arbitrary nor unreasonable. Dabbs, 239 Ill. 2d at 292.
       Here, as discussed above, the legitimate government purpose is protecting children from
       sexual abuse and exploitation, and the prohibition of photographing or videotaping minors
       engaged in sexual activity bears a rational relationship to protecting them from such abuse.
       Raising the age to 18, even though the age of consent for sexual activity is 17, is a reasonable
       means of accomplishing this legitimate government purpose as it aids the State in enforcing
       child pornography laws. See Bach, 400 F.3d at 629; Dabbs, 239 Ill. 2d at 293-94.
¶ 25       Further, as argued by the State, there are rational, reasonable arguments in support of

                                                   -7-
       having a higher age threshold for appearance in pornography than for consent to sexual
       activity. The consequences of sexual activity are concrete, and for the most part, readily
       apparent to teenagers: possible pregnancy, sexually transmitted diseases, and emotional issues.
       Many, if not most, teenagers who are 16 and 17 will have been apprised of these
       consequences by parents or sexual education classes in school. The dangers of appearing in
       pornographic photographs or videos are not as readily apparent and can be much more subtle.
       Memorialization of the sexual act makes permanent an intimate encounter that can then be
       distributed to third parties. These concerns are exacerbated in the modern digital age, where
       once a picture or video is uploaded to the Internet, it can never be completely erased or
       eradicated. It will always be out there, hanging over the head of the person depicted
       performing the sexual act. Defendant argues that these photographs were meant to be kept
       private between himself and A.V. and were never intended for distribution to any third party;
       thus there was no danger of impugning A.V.’s reputational interest. However, despite the best
       intentions of the parties involved in such a situation, there is no guarantee private
       photographic images will always remain private. For a variety of reasons, once-private
       material can someday be made public, whether by accident, theft, or the actions of a scorned
       former partner. Setting the age of consent at 18 for appearance in pornographic materials is
       a reasonable, rational approach to protecting children from sexual exploitation or abuse.
¶ 26        In his reply brief, defendant cites to our recent decision in People v. Madrigal, 241 Ill. 2d
463 (2011), in support of his argument that the statute unconstitutionally punishes innocent
       behavior. The situation in the present case is distinguishable from that which confronted this
       court in Madrigal, where we considered the constitutionality of section 16G-5(a)(7) of the
       identity theft statute (720 ILCS 5/16G-15(a)(7) (West 2008)). In Madrigal, we found the
       subsection at issue unconstitutional under the rational relationship test because it violated due
       process. The purpose of the statute was to protect the economy and people of Illinois from the
       ill-effects of identity theft. Madrigal, 241 Ill. 2d at 467. This court noted that it has repeatedly
       held that a statute violates substantive due process of both the United States and Illinois
       constitutions when a statute subjects wholly innocent conduct to criminal penalty without
       requiring a culpable mental state beyond mere knowledge. Madrigal, 241 Ill. 2d at 467. Such
       a method is not a reasonable means of preventing the targeted conduct. Madrigal, 241 Ill. 2d
       at 468.
¶ 27        The subsection at issue in Madrigal did not require criminal intent, criminal knowledge,
       or a criminal purpose in order to subject a person to a felony conviction and punishment.
       Madrigal, 241 Ill. 2d at 470-71. Rather, the subsection “require[d] only that a person
       knowingly use any ‘personal identification information or personal identification document
       of another for the purpose of gaining access to any record of the actions taken,
       communications made or received, or other activities or transactions of that person, without
       the prior express permission of that person.’ ” Madrigal, 241 Ill. 2d at 471 (quoting 720 ILCS
       5/16G-15(a)(7) (West 2008)). Personal identifying information ranged from readily accessible
       public information such as a person’s name or address to confidential information like a social
       security or bank account number. The net result was that section 16G-15(a)(7) would
       potentially punish as a felony a wide array of wholly innocent conduct, such as doing a
       Google search by entering someone’s name, which could uncover numerous records of actions

                                                   -8-
       taken, communications made or received, or other activities or transactions of that person.
       Madrigal, 241 Ill. 2d at 471-72. Thus, because the subsection potentially punished a
       significant amount of wholly innocent conduct not related to the statute’s purpose, the court
       found it was not a rational way of addressing the issue of identity theft. Madrigal, 241 Ill. 2d
       at 473.
¶ 28       Unlike the hypothetical situation discussed in Madrigal, the conduct at issue here is not
       “wholly innocent.” In Madrigal, the term “innocent conduct” meant conduct not germane to
       the harm identified by the legislature, in that the conduct was wholly unrelated to the
       legislature’s purpose in enacting the law. Madrigal, 241 Ill. 2d at 473. Here, while it is true
       that the underlying conduct being recorded is legal, it is the actual recording of that conduct,
       and the consequences to the child that flow therefrom, that is the interest being protected by
       the statute as applied. The legislature’s purpose in enacting the statute was not necessarily to
       protect from the harm in the sexual act itself, but the memorialization of that act, for the
       reasons discussed above.
¶ 29       Defendant further claims that the Illinois Constitution provides him with more protection
       than the federal constitution in terms of sexual activity. Senters and Bach are distinguishable
       from the instant case, defendant argues, because unlike the Nebraska and federal constitutions,
       the Illinois Constitution contains an explicit constitutional provision that protects against
       invasions of privacy. Senters, 699 N.W.2d at 814 (“Although Senters also relies on the
       Nebraska Constitution, we note that our constitution does not contain a right of privacy
       broader than that recognized by the federal Constitution.”). Defendant argues that the “zone
       of privacy” afforded by the privacy clause protects his right to record his legal, consensual
       sexual encounter with A.V. Defendant argues the privacy clause is violated by preventing
       people who are legally able to consent to engage in sexual activities from photographing or
       recording said sexual activity.
¶ 30       The Illinois Constitution provides, in relevant part:
                    “The people shall have the right to be secure in their persons, houses, papers and
                other possessions against unreasonable searches, seizures, invasions of privacy or
                interceptions of communications by eavesdropping devices or other means. No
                warrant shall issue without probable cause, supported by affidavit particularly
                describing the place to be searched and the persons or things to be seized.” (Emphasis
                added.) Ill. Const. 1970, art. I, § 6.
¶ 31       “This court has observed that the Illinois Constitution goes beyond federal constitutional
       guarantees by expressly recognizing a zone of personal privacy, and that the protection of that
       privacy is stated broadly and without restrictions.” Kunkel v. Walton, 179 Ill. 2d 519, 537
       (1997). Even under the expanded privacy protections afforded by the Illinois Constitution,
       however, the constitutional right to privacy is not absolute, as only unreasonable invasions of
       privacy are constitutionally forbidden. People v. Cornelius, 213 Ill. 2d 178, 193 (2004).
       Cornelius was the first case to address a privacy claim based on article I, section 6, in the
       context of a criminal prosecution. People v. Caballes, 221 Ill. 2d 282, 326 (2006).
¶ 32       Defendant’s claim is not cognizable under the Illinois Constitution’s privacy clause. In the
       two instances that we have analyzed a privacy clause claim with regard to a criminal


                                                 -9-
       prosecution, both cases involved the government or its agents actively intruding into the
       privacy of a defendant. In Cornelius it was the State’s dissemination of a convicted sex
       offender’s photograph and physical attributes on the Internet for the Illinois sex offender
       registry. Cornelius, 213 Ill. 2d at 192. In Caballes, we considered whether the privacy clause
       should be interpreted by this court to require the existence of “specific and articulable facts”
       before a canine sniff could be conducted during a routine traffic stop. Caballes, 221 Ill. 2d at
       319. Here, defendant does not make any argument or claim that government agents or action
       invaded his privacy. Rather, he claims the existence of the law itself criminalizing the
       recording of a consensual, legal sexual encounter violates the privacy clause. The act itself is
       not at issue. The issue is the recording of that act. The legislature has determined that those
       who are under the age of 18 may not legally consent to be recorded or photographed in
       pornographic material, and has made it illegal to record such material in order to protect those
       who are under 18 from sexual abuse and exploitation. The mere fact that the illegal recording
       of the sexual act in question took place in private, rather than in public, does not implicate the
       privacy clause.
¶ 33       Defendant next argues that the statute violates his due process rights because it did not
       provide him with fair notice that he was committing a crime when he photographed himself
       having sex with A.V. Defendant argues that the fair-warning requirement embodied in the due
       process clause prohibits states from holding an individual criminally responsible for conduct
       which he could not reasonably understand to be proscribed. In support of his argument,
       defendant contends that the “illogical inconsistency” between the child pornography statute’s
       inclusion of 17-year-olds as victims and the lack of statutes proscribing sexual activity with
       dating partners who are 17 creates a “legislative trap” for persons whose consenting sex
       partners are 17 years old. As proof, defendant points to the transcript of his statements to the
       police, which reveal that he knew it was legal to have sex with A.V., but was completely
       unaware that it was not legal for him to take sexually explicit pictures of her while doing so.
¶ 34       As noted by defendant in his brief, ignorance of the law is no defense. Simply because
       defendant did not know it was illegal to photograph his 17-year-old sex partner in the
       commission of the act does not provide him relief under the law, constitutional or otherwise.
       Further, under the particular facts of this case, defendant’s arguments of ignorance are
       somewhat suspect. Defendant is a 32-year-old adult who is a convicted sex offender. As a
       convicted sex offender, defendant has prior experience with the legal system and sex offenses
       in particular.
¶ 35       Even putting aside arguments over ignorance of the law, there is no problem with fair
       notice in this case. In Senters, the defendant made a similar contention, arguing that the
       Nebraska statute violated his procedural due process rights because it did not provide
       sufficient notice as to who is a “child” under the act because within the Nebraska criminal
       code the definition of “child” has multiple meanings. The court rejected the defendant’s
       argument, finding that because “the Legislature has expressly set out that participants in a
       visual depiction of sexually explicit conduct under the age of 18 are children,” that was
       “enough notice to satisfy due process.” Senters, 699 N.W.2d at 819.
¶ 36       We find the reasoning of the Senters court to be both persuasive and applicable in this
       case. The statute is clear that persons under age 18 may not be represented in visual depictions

                                                 -10-
       of sexual activity. Defendant’s only real argument here seems to be that, because he knew he
       could have sex with a 17-year-old, he did not know, and it is not fair, that it was illegal to
       record that sexual encounter with the same 17-year-old. As stated above, the statute is clear
       and definite, and ignorance of the statute is no defense. People v. Izzo, 195 Ill. 2d 109, 115
       (2001) (“A principle deeply embedded in our system of jurisprudence is that one’s ignorance
       of the law does not excuse unlawful conduct.”).
¶ 37       Finally, defendant’s argument concerning the legislative history and statements made
       during the debate on raising the age of consent to 18 years is unpersuasive. In its brief, the
       State argues that, among other reasons, the statute as applied survives rational basis because
       while a 17-year-old may legally consent to sexual activity, he or she may still be unable to
       appreciate the subtle dangers of memorializing such activity on film or in a photograph.
       Defendant argues that those concerns were not expressed by the legislature in 1985 when the
       age was raised to 18. Defendant points to Representative Regan’s speech in the Illinois House
       justifying raising the age limit to 18 years because it would aid in enforcement of the child
       pornography statute. 84th Ill. Gen. Assem., House Proceedings, Oct. 30, 1985, at 15
       (statements of Representative Regan). Defendant argues that this shows the legislature was
       not considering the argument advanced by the State in this case when it originally raised the
       age. However, under the rational basis test for substantive due process analysis of legislation,
       the law will be upheld if there is any conceivable basis for finding a rational relationship to
       a legitimate legislative purpose, even if that purpose did not motivate the legislative action.
       People ex rel. Lumpkin v. Cassidy, 184 Ill. 2d 117, 124 (1998). Thus, the court may consider
       arguments in support of finding a rational basis for the statute even if those arguments were
       not part of the original legislative discussion at the time of enactment. Even so, the desire to
       aid law enforcement in the prosecution of an offense has been found to be a reasonable,
       rationally related way to accomplish a legitimate government purpose. See Dabbs, 239 Ill. 2d
       at 293-94 (statute allowing the admission of other crimes or acts of domestic violence against
       a defendant in a domestic violence prosecution did not violate substantive due process, as it
       was rationally related to the state’s legitimate concern with the effective prosecution of
       domestic violence offenses).

¶ 38                                     B. Equal Protection
¶ 39       Defendant next argues that the application of the statute to him violates the equal
       protection clauses of the United States and Illinois constitutions. Defendant claims that he
       belongs to a class of people (such as the defendants in Senters and Bach) who engage in legal
       sexual activities with consensual partners and choose to photograph their private interactions,
       thereby violating child pornography statutes that define child so as to include such otherwise
       legal sex partners. Defendant was not in the same position as a person who photographs a
       child not old enough to engage in sexual activity, but rather defendant argues he was in the
       same position as anyone who photographs his or her legal, consenting sex partner. According
       to defendant, it is not reasonable or fair for the legislature to prohibit the sex partners of such
       people from photographing such otherwise lawful, private, sexual activity.
¶ 40       “The court applies the same equal protection analysis under both the United States and


                                                  -11-
       Illinois Constitutions.” Donoho, 204 Ill. 2d at 176. Equal protection challenges generally
       require the government to treat similarly situated people in a similar manner. Donoho, 204 Ill.
2d at 176-77. In evaluating challenges under equal protection, the court must first determine
       whether the statute implicates a fundamental right or whether it discriminates against a
       suspect class. Donoho, 204 Ill. 2d at 177. Defendant concedes that his equal protection claim
       is subject to a rational basis analysis, thereby implicitly acknowledging he is not a member
       of a suspect class and no fundamental right is at issue. Donoho, 204 Ill. 2d at 177 (“[w]here
       no suspect class or fundamental right is involved, the court evaluates the statute using the
       rational basis test”). Under the rational basis test, we will uphold the statute if it has a rational
       relationship to a legitimate purpose and is neither arbitrary nor discriminatory. Donoho, 204
Ill. 2d at 177.
¶ 41        Here, the Senters decision is again instructive. The defendant in Senters challenged the
       law under equal protection, arguing that he had a fundamental right to sexual privacy under
       the Lawrence case and claimed that the age classification used in the Nebraska law was
       overinclusive because it prohibited recording sex acts that were legal. Senters, 699 N.W.2d
       at 818. The Senters court disagreed and applied the rational basis test, concluding that the law
       survived rational basis review for the same reasons set out in the court’s discussion of
       substantive due process. Senters, 699 N.W.2d at 818.
¶ 42        Similarly, for reasons discussed above in the due process section of this opinion,
       application of the statute to defendant does not violate equal protection. Defendant is not a
       member of a suspect class and no fundamental right is implicated. The statute’s requirement
       that a person be 18 or older to engage in the memorialization of a sexual act has a rational
       relationship to the legitimate purpose of preventing the sexual abuse or exploitation of
       children. Further, the statute’s age requirement is neither arbitrary nor discriminatory, for
       reasons also discussed in the previous section.

¶ 43                                       CONCLUSION
¶ 44       For the foregoing reasons, we find no violation of either the United States or the Illinois
       constitution in the application of the child pornography statute to defendant. The judgments
       of the circuit and appellate courts are affirmed.

¶ 45       Affirmed.

¶ 46      JUSTICE BURKE, dissenting:
¶ 47      I write separately because the majority has overlooked United States v. Stevens, 559 U.S.
       ___, 130 S. Ct. 1577 (2010), an important decision from the United States Supreme Court that
       fundamentally affects the way the present case must be analyzed.

¶ 48                                            I
¶ 49      In the fall of 2008, the defendant, Marshall C. Hollins, age 32, and A.V., a 17-year-old
       female, were students at Highland Community College in Freeport, Illinois. The two began

                                                  -12-
       a consensual sexual relationship. The age of consent in Illinois is generally 17 (see 720 ILCS
       5/12-16(d) (West 2008)),2 and there is no dispute that the sexual conduct that occurred
       between defendant and A.V. during their relationship was legal.
¶ 50        On one occasion while they were engaged in sexual intercourse, defendant used his
       cellphone camera to take five photographs of himself and A.V. All five photographs are
       extreme closeups of the couples’ genitals. Neither defendant’s nor A.V.’s face appears in any
       of the photographs and there are no visible identifying marks such as scars or tattoos.
¶ 51        At the request of A.V., defendant sent the photographs to A.V.’s e-mail account. Neither
       defendant nor A.V. had any intent to distribute the photographs to third parties and no attempt
       was made to do so. The photographs were discovered, however, when A.V.’s mother accessed
       A.V.’s e-mail account. A.V.’s mother contacted the Freeport police, who then spoke to
       defendant. Defendant admitted to the police that he had taken the photographs, admitted
       knowing that A.V. was 17 when they were taken, and admitted sending the photographs to
       A.V.
¶ 52        Defendant was charged in a three-count information with violating Illinois’ child
       pornography statute, which prohibits, among other things, the photographing of sexual
       conduct involving “any child whom [the photographer] knows or reasonably should know to
       be under the age of 18.” 720 ILCS 5/11-20.1(a)(1) (West 2008). Following a stipulated bench
       trial, defendant was convicted on all three counts and sentenced to concurrent terms of eight
       years’ imprisonment on each count. The appellate court affirmed. No. 2-10-0051 (unpublished
       order under Supreme Court Rule 23).

¶ 53                                                II
¶ 54       While the age of consent in Illinois is generally 17, Illinois’ child pornography statute sets
       the age at which a person may legally be photographed engaging in sexually explicit conduct
       at 18. Thus, while defendant did not violate any law when he had sexual intercourse with
       A.V., he did violate the law when he took a picture of the act.
¶ 55       Defendant challenges this statutory scheme on constitutional grounds. In essence,
       defendant alleges that the State violated his right to substantive due process when it applied
       the child pornography statute to him because the photographs that he took of himself and A.V.
       depict private, lawful conduct.
¶ 56       The majority addresses defendant’s constitutional claim under rational basis review. The
       majority does so based on defendant’s concession that no fundamental constitutional rights,
       including first amendment rights, are implicated by criminally prohibiting the photographs
       taken by defendant. See, e.g., In re D.W., 214 Ill. 2d 289, 310 (2005) (“Unless a fundamental
       constitutional right is implicated, the rational basis test applies, and the statute will be upheld
       so long as it bears a rational relationship to a legitimate state interest.”). The proposition that
       the photographs are not entitled to first amendment protection stems, in turn, from the United


               2
                   This section was renumbered by Public Act 96-1551 (eff. July 1, 2011), and may now be
       found at 720 ILCS 5/11-1.60(d).

                                                   -13-
       States Supreme Court’s decision in New York v. Ferber, 458 U.S. 747 (1982).
¶ 57        In Ferber, the Court considered a first amendment challenge to a statute which prohibited
       persons from “knowingly promoting sexual performances by children under the age of 16 by
       distributing material which depicts such performances.” Id. at 749. The defendant in the case
       had sold two films that showed young boys masturbating. Id. at 752.
¶ 58        The Court upheld the statute and, in so doing, recognized a “category of child pornography
       which *** is unprotected by the First Amendment.” Id. at 764. The Court identified several
       policy justifications for excluding child pornography from first amendment protection: (1) it
       is a governmental objective of “surpassing importance” to prevent the “sexual exploitation
       and abuse of children” that occurs in the creation of the material (id. at 756-57); (2) the
       distribution of the material is “intrinsically related to the sexual abuse of children,” both
       because the materials produced are a “permanent record” of the children’s participation and
       the harm to the child is exacerbated by their circulation, and because prohibiting distribution
       of the material is the only effective way to stop “the production of material which requires the
       sexual exploitation of children” (id. at 759); (3) it is a crime “throughout the Nation” to
       employ children in the creation of pornography, and thus the advertising and selling of child
       pornography provide an “economic motive” for and are “an integral part of” that criminal
       activity (id. at 761-62); (4) “[t]he value of permitting live performances and photographic
       reproductions of children engaged in lewd sexual conduct is exceedingly modest, if not de
       minimis” (id. at 762). For these reasons, the Court concluded that “the evil to be restricted ***
       overwhelmingly outweighs the expressive interests, if any, at stake” and “it is permissible to
       consider these materials as without the protection of the First Amendment.” Id. at 763-64.
       Subsequently, in Osborne v. Ohio, 495 U.S. 103 (1990), the Court relied on the rationales
       discussed in Ferber to extend the categorical exclusion for child pornography to include not
       only distribution but also possession of the material.
¶ 59        Ferber was read by courts, including this one, as having defined a broad category of
       unprotected expressive content—visual depictions of sexual conduct, “suitably” defined by
       statute, of children under “a specified age.” People v. Lamborn, 185 Ill. 2d 585, 590 (1999)
       (citing Ferber, 458 U.S. at 764-65). This categorical exclusion was justified by the harms of
       child pornography discussed in Ferber, but it was widely assumed that those harms did not
       have to be present in an individual case for the material to be unprotected. That is, Ferber
       appeared to hold that the scope of the child pornography category was “not limited to
       materials whose production would generate the harms that the categorical exclusion was
       based on.” John A. Humbach, ‘Sexting’ and the First Amendment, 37 Hastings Const. L.Q.
       433, 458 (2010). Rather, the category of constitutionally unprotected content was simply
       visual depictions of sexual conduct by children under a specified age.
¶ 60        This broad reading of Ferber was called into question by the Supreme Court’s decision
       in Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002). In that case, the Court struck down
       on first amendment grounds a federal law that criminalized sexually explicit images that
       appear to depict minors but that were produced without using any real children, i.e., “virtual”
       child pornography. In reaching this result, the Court distinguished Ferber in language that
       seemed to suggest that the category of child pornography exempted from first amendment
       protection was “not merely justified but also shaped by reference to the particular harms that

                                                 -14-
       motivated its creation.” Humbach, supra, at 461.
¶ 61       The Court, stated, for example, that “Ferber’s judgment about child pornography was
       based upon how it was made, not on what it communicated” (Free Speech Coalition, 535 U.S.
       at 250-51), and that the “production of the work, not its content, was the target of the statute”
       (id. at 249). The Court distinguished “virtual” child pornography from unprotected child
       pornography by stating that, “[i]n the case of the material covered by Ferber, the creation of
       the speech is itself the crime of child abuse” whereas with virtual child pornography “there
       is no underlying crime at all.” Id. at 254. The Court also observed that “[i]n contrast to the
       speech in Ferber, speech that itself is the record of sexual abuse, [virtual pornography]
       records no crime and creates no victims by its production.” Id. at 250.
¶ 62       In short, Free Speech Coalition seemed “to view crime prevention as the core reason why
       the Court should deny constitutional protection to child-pornography materials.” Humbach,
       supra, at 462; see also, e.g., Sarah Wastler, The Harm in “Sexting”?: Analyzing the
       Constitutionality of Child Pornography Statutes That Prohibit the Voluntary Production,
       Possession, and Dissemination of Sexually Explicit Images by Teenagers, 33 Harv. J.L. &
       Gender 687, 697 (2010) (“Free Speech Coalition clarified that child pornography was limited
       to those images that are the ‘record of sexual abuse’ and that sexually explicit images of
       minors that are ‘neither obscene nor the product of sexual abuse’ retain the protection of the
       First Amendment.”).
¶ 63       Nevertheless, the facts of Free Speech Coalition were limited to virtual images, not
       images of real people. Arguably, therefore, the broad categorical exclusion from first
       amendment protection of sexually explicit images of children under a specified age remained
       unchanged, even after Free Speech Coalition.
¶ 64       The broad categorical exclusion underlies the majority opinion here. Because the category
       of child pornography exempted from first amendment protection is presumed by the majority
       to include any sexually explicit pictures of persons under a specified age, it does not matter
       that A.V.’s sexual conduct with defendant was legal and consensual. Nor does it matter, as
       a general proposition, that there are significant differences between criminally, sexually
       abusing a 9- or 10-year-old child in order to create and distribute commercial child
       pornography, and taking private photographs of legal, consensual sexual activity. All that
       matters under this approach is that the person who was photographed engaged in sexual
       conduct is under a specified age, in this case 18. So long as this criteria is met, as it was in this
       case, then the photographs receive no first amendment protection and the state’s decision to
       criminalize their creation is subject only to rational basis review.
¶ 65       But this analysis is no longer valid after United States v. Stevens, 559 U.S. ___, 130 S. Ct.
1577 (2010). In Stevens, the Court considered a first amendment challenge to a federal statute
       that criminalized the creation, sale, or possession of certain depictions of animal cruelty. The
       government, arguing in support of the statute, pointed to Ferber and argued that, as in that
       case, the Court should recognize a category of speech exempted from first amendment
       protection. The Court described the government’s argument as “a free-floating” balancing test
       for first amendment coverage and rejected it as both “startling and dangerous.” Stevens, 559
       U.S. at ___, 130 S. Ct. at 1585. The Court then explained how Ferber should be understood:


                                                  -15-
                    “When we have identified categories of speech as fully outside the protection of
               the First Amendment, it has not been on the basis of a simple cost-benefit analysis. In
               Ferber, for example, we classified child pornography as such a category, 458 U.S., at
               763. We noted that the State of New York had a compelling interest in protecting
               children from abuse, and that the value of using children in these works (as opposed
               to simulated conduct or adult actors) was de minimis. Id., at 756-757, 762. But our
               decision did not rest on this ‘balance of competing interests’ alone. Id., at 764. We
               made clear that Ferber presented a special case: The market for child pornography
               was ‘intrinsically related’ to the underlying abuse, and was therefore ‘an integral part
               of the production of such materials, an activity illegal throughout the Nation.’ Id., at
               759, 761. As we noted, ‘ “[i]t rarely has been suggested that the constitutional freedom
               for speech and press extends its immunity to speech or writing used as an integral part
               of conduct in violation of a valid criminal statute.” ’ Id., at 761-762 (quoting Giboney
               [v. Empire Storage & Ice Co., 336 U.S. 490, 498 (1949)]). Ferber thus grounded its
               analysis in a previously recognized, long-established category of unprotected speech,
               and our subsequent decisions have shared this understanding. See Osborne v. Ohio,
               495 U.S. 103, 110 (1990) (describing Ferber as finding ‘persuasive’ the argument that
               the advertising and sale of child pornography was ‘an integral part’ of its unlawful
               production (internal quotation marks omitted)); Ashcroft v. Free Speech Coalition,
               535 U.S. 234, 249-250 (2002) (noting that distribution and sale ‘were intrinsically
               related to the sexual abuse of children,’ giving the speech at issue ‘a proximate link
               to the crime from which it came’ (internal quotation marks omitted)).” Stevens, 559
               U.S. at ___, 130 S. Ct. at 1586.
       After rejecting the government’s reliance on Ferber, the Court went on to strike down the
       statute at issue on overbreadth grounds.
¶ 66       Following Stevens it is clear that there is no first amendment exception for child
       pornography, per se. Rather, child pornography is simply one example of an historical
       category of speech that is exempted from first amendment protection: speech that is an
       “integral part of conduct in violation of a valid criminal statute.” Or, to put it another way, for
       a photograph to be child pornography in the federal constitutional sense, and thus be
       exempted from first amendment protection, the photograph must be “an integral part of
       conduct in violation of a valid criminal statute.”
¶ 67       Stevens was one of “most doctrinally significant constitutional opinions of the Supreme
       Court’s October 2009 Term” (Charles W. “Rocky” Rhodes, The Historical Approach to
       Unprotected Speech and the Quantitative Analysis of Overbreadth in United States v. Stevens,
       559 U.S. ___, 130 S. Ct. 1577, 176 L. Ed. 2d 435 (2010), 2010 Emerging Issues 5227
       (LexisNexis July 30, 2010)), and its effect on the constitutional definition of child
       pornography has been widely recognized:
               “[W]hereas before Stevens many believed—perhaps erroneously—that any sexually
               explicit image of a minor was child pornography, this belief is now fatally flawed.
               Instead, in determining whether a particular nonobscene image constitutes child
               pornography, the initial question must be whether there is specific illegal conduct to
               which the speech is integral.” Antonio Haynes, The Age of Consent: When Is Sexting

                                                  -16-
               No Longer “Speech Integral to Criminal Conduct”?, 97 Cornell L. Rev. 369, 394-95
               (2012).
               “The Stevens Court reconciles Ferber, Osborne, and Free Speech Coalition to the
               conclusion that the creation of child pornography is a criminal act and the depiction
               thereof is the subject of a previously recognized and long-standing category of
               unprotected speech. Absent this connection between the image and the crime, First
               Amendment protection is presumed.” Carmen Naso, Sext Appeals: Re-assessing the
               Exclusion of Self-Created Images From First Amendment Protection, 7 Crim. L. Brief
               4, 11 (2011).
               “[I]n Stevens the Supreme Court recast its Ferber decision as having been squarely
               grounded in the longstanding categorical First Amendment exclusion of expression
               that is ‘an integral part of conduct in violation of a valid criminal statute.’ In the
               Ferber case, the particular ‘integral’ relationship between the expressive material at
               issue—child pornography—and the underlying criminal conduct—sexual abuse of
               children—was the fact that the criminal conduct was carried out in order to generate
               the expressive material ***.” Nadine Strossen, A Big Year For the First Amendment:
               United States v. Stevens: Restricting Two Major Rationales for Content-Based Speech
               Restrictions, 2009-10 Cato Sup. Ct. Rev. 67, 90.
               “[Stevens] explained Ferber as a special case because the child pornography market
               is ‘intrinsically related’ to the underlying abuse. According to Stevens, Ferber did not
               affirm a new exception to the First Amendment, but was a special example of the
               historically unprotected category of speech integral to the commission of a crime.”
               Harvard Law Review Association, The Supreme Court 2009 Term, Leading Cases,
               I. Constitutional Law, D. Freedom of Speech and Expression, 124 Harv. L. Rev. 239,
               247 (2010).
                    “Any doubts as to the limits of Ferber and Osborne, pertaining to the policy
               justifications for child pornography prohibitions, were laid to rest by the recent
               Supreme Court decision in U.S. v. Stevens, where the Court made it clear that child
               pornography laws cannot be constitutionally applied in circumstances where no actual
               minor is sexually abused during the production of the material. Accordingly, child
               pornography can only be stripped of its constitutional protection if it records actual
               sexual abuse of child victims.” Lawrence Walters, Symposium, Sexually Explicit
               Speech, How to Fix the Sexting Problem: An Analysis of the Legal and Policy
               Considerations for Sexting Legislation, 9 First Amend. L. Rev. 98, 113-14 (2010).
¶ 68       Stevens’ importance to this case is clear. There was nothing unlawful about the production
       of the photographs taken by defendant in this case because the sexual conduct between
       defendant and A.V. was entirely legal. The photographs are therefore not child pornography
       as defined by the Supreme Court for purposes of the first amendment. And, because the
       photographs taken by defendant are not child pornography for purposes of the first




                                                -17-
       amendment, we cannot simply presume that rational basis review is appropriate in this case.3
¶ 69       Stevens was decided in April of 2010, well before defendant filed his appeal in this court.
       Nevertheless, despite the availability of Stevens, and despite its clear relevance, defendant’s
       appellate counsel has not cited the case. To the contrary, as noted above, defendant’s counsel
       has expressly conceded that the photographs at issue here are not entitled to first amendment
       protection and that the State’s application of the child pornography statute in this case is
       subject only to rational basis review.
¶ 70       A court of review is not required to accept a concession by a party on an issue of law. See,
       e.g., United States v. Vega-Ortiz, 425 F.3d 20, 22 (1st Cir. 2005); Deen v. Darosa, 414 F.3d
731, 734 (7th Cir. 2005). Stevens is binding authority on this court, and the decision goes to
       a core issue in this case—the level of scrutiny to apply to defendant’s constitutional challenge.
       Moreover, because Stevens was decided after State v. Senters, 699 N.W.2d 810 (Neb. 2005),
       and United States v. Bach, 400 F.3d 622 (8th Cir. 2005), the two principal cases relied upon
       by the majority, it was not discussed in those cases. Further, this is a criminal case with a
       substantial liberty interest at stake. Given these circumstances, I would reject defense
       counsel’s concession. I would order the parties to brief the effect of Stevens’ holding—that
       child pornography, for purposes of the first amendment, exists only if it is “an integral part
       of conduct in violation of a valid criminal statute”—on our disposition of this case.
¶ 71       For the foregoing reasons, I respectfully dissent.

¶ 72       JUSTICE FREEMAN joins in this dissent.




               3
                 It is also inappropriate to analyze this case under substantive due process. See, e.g., United
       States v. Lanier, 520 U.S. 259, 272 n.7 (1997) (“if a constitutional claim is covered by a specific
       constitutional provision, such as the Fourth or Eighth Amendment, the claim must be analyzed under
       the standard appropriate to that specific provision, not under the rubric of substantive due process”).

                                                    -18-